Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to “A blade outer air seal assembly”, classified in F01D11/058.
II. Claims 15-20, drawn to “A method of manufacturing”, classified in B23P 2700/12.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case blade outer air seal assembly can be made by any method of manufacturing, and the method of manufacturing can be employed to make any blade outer air seal.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II are classified in two different classes as shown above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Laura Parker on 04/15/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/11/2019 and 02/26/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017-0009594 (Snyder et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, Snyder discloses a blade outer air seal assembly (Figures 1-4), comprising: 
a blade outer air seal (104, 106) having a plurality of segments (¶ 0022) extending circumferentially about an axis and mounted in a carrier (the segments 104, 106 are parts of the turbine assembly [Figure 1] and hence it is inherent the segments are mounted in a carrier to form the complete assembly); 
at least two of the plurality of segments having a first wall and a second wall circumferentially spaced from one another and a base portion extending from the first wall to the second wall, the base portion extending circumferentially outward past the first and second walls to form first and second sealing surfaces (as shown below); and 
an intersegment seal (110) having a curved surface, the curved surface engaged with the first and second sealing surfaces between the at least two segments (Figure 2 and as shown below.)  




    PNG
    media_image1.png
    820
    921
    media_image1.png
    Greyscale

As to claim 3, Snyder discloses the blade outer air seal assembly of claim 1, wherein the curved surface is on a radially inner side of the intersegment seal (110) and a second curved surface is on a radially outer side (118, 120) of the intersegment seal (110) (Figure 2 and as shown above.) 
 
 
As top claim 5, Snyder discloses the blade outer air seal assembly of claim 1, wherein the curved surface is on a radially inner side of the intersegment seal and a radially outer side has a flat surface (126, 128; Figure 2 and as shown above.)  

As to claim 6, Snyder discloses the blade outer air seal assembly of claim 1, wherein the first and second sealing surfaces taper radially inward (Figure 2 and as shown above.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017-0009594 (Snyder et al) in view of US 6,076,835 (Ress et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.
As to claim 2, Snyder discloses the blade outer air seal assembly of claim 1, wherein the curved surface has a radius of curvature between about 0.050 and 0.300 inches (1.27-7.62 mm) (Snyder’s seal 110 has a curved surface as shown above, but is silent about the values of radius of curvature of the curve.)  


As to claim 4, Snyder discloses the blade outer air seal assembly of claim 3 wherein the second curved surface has a radius of curvature between about 0.020 and 0.150 inches (0.508-3.81 mm) (Snyder’s seal 110 has a second curved surface as shown above, but is silent about the values of radius of curvature of the curve.)  
Ress teaches a sealing assembly in a turbine environment with seal 20 having a first surface 46 formed on a radius of curvature 0.058 inches, and a second surface 48 with a radius of curvature of 0.1 inches (Col.3, L19-26) to have smooth contact with mating surfaces. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Snyder the curved surface with a radius of curvature between about 0.020 and 0.150 inches as taught by Ress, since the claimed invention is merely a combination of known elements (such as having radius of curvature of given value), and in the combination one of .     

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017-0009594 (Snyder et al) in view of US 2016-0084101 (McCaffrey et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.
As to claim 13, McCraffery teaches it is known in the art to have the seal made of ceramic based material (¶ 0022) to resist wear and tear. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Snyder the intersegment seal made of ceramic material as taught by McCraffery, since the claimed invention is merely a combination of known elements (such as having seal made of ceramic material), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

As to claim 14, McCraffery teaches it is known in the art to have the outer blade seal segments made of ceramic based material (¶ 0021) to resist wear and tear. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Snyder the at least two segments are a ceramic material as taught by McCraffery, since the claimed invention is merely a combination of known elements (such as having segments made of ceramic .     

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675